Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 11/03/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of the continuations of applications in ADS filed on 11/03/2021 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 respectively of U.S. Patent No. 11,206,569 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include similar elements and features, and thereby, the patent claims still reads on the scopes of the instant claims 1 and 11. Accordingly, allowing the similar scopes of the instant claims 1 and 11 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

5.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
a wireless device comprising a first one or more processors (a wireless device in lines 5-7 of col. 42 would include typical one or more processors); 
a policy and charging rules function (PCRF) comprising a second one or more processors (PCRF in lines 13-15 of col. 42 would include typical second one or more processors); 
a policy and charging enforcement function (PCEF) comprising a third one or more processors (PCEF in lines 16-17 of col. 42 would include typical third one or more processor); 
a first memory storing instructions that, when executed by the first one or more processors, cause the wireless device to perform operations (a wireless device in lines 5-7 of col. 42 would include typical first memory for storing) comprising: 
determining a change in a signal quality measurement of one or more radio signals of a base station of a wireless network (lines 5-7 of col. 42); and
transmitting, to a video application function (AF) and in response to the determining a first message for modifying a quality of service (QoS) of one or more media for an ongoing video call in the wireless network (lines 8-12 of col. 42); 
a second memory storing instructions that, when executed by the second one or more processors, cause the PCRF to perform operations (PCRF in lines 13-15 of col. 42 would include typical second memory for storing) comprising: 
receiving, from the video AF, a DIAMETER AA-request (AAR) command for modifying the QoS of the video call (lines 13-15 of col. 42); 
transmitting, to the PCEF, a second message comprising an updated QoS, wherein the updated QoS comprises QoS data bearer modification information based on the change in the signal quality measurement of the one or more radio signals of the base station (lines 16-21 of col. 42); and 
a third memory storing instructions that, when executed by the third one or more processors, cause the PCEF to perform operations (PCEF in lines 16-17 of col. 42 would include typical third memory) comprising: 
implementing, by the PCEF, the updated QoS for the video call (lines 22-23 of col. 42).

5.2.	Patent Claim 11 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 11 as follows:
a video application function (AF) comprising a first one or more processors (AF in lines 55-59 of col. 42 would include a typical first processor); 
a policy and charging rules function (PCRF) comprising a second one or more processors (PCRF in lines 60-65 of col. 42 would include a typical second processor); 
policy and charging enforcement function (PCEF) comprising a third one or more processors (PCEF in lines 1-6 of col. 43 would include a typical third processor); 
a first memory storing instructions that, when executed by the first one or more processors, cause the video AF to perform operations (AF in lines 55-59 of col. 42 would include a typical first for storing) comprising: 
receiving, from a wireless device, a session initiation protocol (SIP) message for modifying a quality of service (QoS) of one or more media for an ongoing video call in a wireless network (lines 55-59 of col. 42); 
transmitting, to the PCRF and in response to the SIP message, a DIAMETER AA- request (AAR) command, wherein the DIAMETER AAR command (lines 60-63 of col. 42) comprises: 
a modification bearer message for modifying the QoS of the video call in the wireless network (lines 64-65 of col. 42): and 
an application identifier attribute-value pairs (AVP) corresponding to the video call (lines 66-67 of col. 42);
a second memory storing instructions that, when executed by the second one or more processors, cause the PCRF to perform operations (PCRF in lines 60-65 of col. 42 would include a typical second memory for storing) comprising: 
transmitting, to the PCEF, an implementation message comprising an updated QoS (lines 1-3 of col. 43); and 
a third memory storing instructions that, when executed by the third one or more processors, cause the PCEF to perform operations (PCEF in lines 1-6 of col. 43 would include a typical third memory for storing) comprising: 
implementing, by the PCEF, the updated QoS for the video call in the wireless network, wherein the updated QoS (lines 4-5 of col. 43): 
comprises QoS data bearer modification information (lines 7-8 of col. 43); and 
is based on the change in a signal quality measurement of the one or more radio signals of a base station (lines 9-10 of col. 43).
5.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

6.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 respectively of U.S. Patent No. 10,477,617 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include similar elements and features, and thereby, the patent claims still reads on the scopes of the instant claims 1 and 11. Accordingly, allowing the similar scopes of the instant claims 1 and 11 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

6.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
	a wireless device comprising a first one or more processors (a wireless device in lines 11-12 of col. 15 would include a typical first processor); 
a policy and charging rules function (PCRF) comprising a second one or more processors (PCRF in lines 17-20 of col. 45 would include a typical second processor); 
a policy and charging enforcement function (PCEF) comprising a third one or more processors (PCEF in lines 27-29 of col. 45 would include a typical third processor); 
a first memory storing instructions that, when executed by the first one or more processors, cause the wireless device to perform operations (a wireless device in lines 11-12 of col. 15 would include a typical first memory for storing) comprising: 
determining a change in a signal quality measurement of one or more radio signals of a base station of a wireless network (lines 11-12 of col. 45); and 
transmitting, to a video application function (AF) and in response to the determining a first message (SIP message in lines 15-17 of col. 45) for modifying a quality of service (QoS) of one or more media for an ongoing video call in the wireless network (lines 13-17 of col. 45); 
a second memory storing instructions that, when executed by the second one or more processors, cause the PCRF to perform operations (PCRF in lines 17-20 of col. 45 would include a typical second memory for storing) comprising: 
receiving, from the video AF, a DIAMETER AA-request (AAR) command for modifying the QoS of the video call (lines 18-21 of col. 45); 
transmitting, to the PCEF, a second message comprising an updated QoS (an implementation message in lines 28-29 of col. 45), wherein the updated QoS comprises QoS data bearer modification information based on the change in the signal quality measurement of the one or more radio signals of the base station (lines 27-32 of col. 45); and 
a third memory storing instructions that, when executed by the third one or more processors, cause the PCEF to perform operations (PCEF in lines 27-29 of col. 45 would include a typical third memory for storing) comprising: 
implementing, by the PCEF, the updated QoS for the video call (lines 29-31 of col. 45).

6.2.	Patent Claim 11 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 11 as follows:
	a video application function (AF) comprising a first one or more processors (AF in lines 7-10 of col. 46 would include a typical second processor); 
a policy and charging rules function (PCRF) comprising a second one or more processors (PCRF in lines 11-15 of col. 46 would include a typical second processor); 
a policy and charging enforcement function (PCEF) comprising a third one or more processors (PCEF in lines 21-30 of col. 46 would include a typical third processor); 
a first memory storing instructions that, when executed by the first one or more processors, cause the video AF to perform operations (AF in lines 7-10 of col. 46 would include a typical second for storing) comprising: 
receiving, from a wireless device, a session initiation protocol (SIP) message for modifying a quality of service (QoS) of one or more media for an ongoing video call in a wireless network (lines 7-10 of col. 46); 
transmitting, to the PCRF and in response to the SIP message, a DIAMETER AA- request (AAR) command, wherein the DIAMETER AAR command (lines 13-15 of col. 46) comprises: 
a modification bearer message for modifying the QoS of the video call in the wireless network (lines16-18 of col. 46); and 
an application identifier attribute-value pairs (AVP) corresponding to the video call (lines 19-20 of col. 46);
a second memory storing instructions that, when executed by the second one or more processors, cause the PCRF to perform operations (PCRF in lines 11-15 of col. 46 would include a typical second for storing) comprising: 
transmitting, to the PCEF, an implementation message comprising an updated QoS (lines 21-23 of col. 46); and 
a third memory storing instructions that, when executed by the third one or more processors, cause the PCEF to perform operations (PCEF in lines 21-30 of col. 46 would include a typical third for storing) comprising: 
implementing, by the PCEF, the updated QoS for the video call in the wireless network, wherein the updated QoS (lines 24-26 of col. 46): 
comprises QoS data bearer modification information (lines 27-28 of col. 46); and 
is based on the change in a signal quality measurement of the one or more radio signals of a base station (lines 29-30 of col. 46).

6.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Conclusion
7.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Przybysz et al. Pub. No.: US 2010/0217855 A1, “Methods And Apparatus For Notifying An Application Function Of Resource Restrictions Relating To A Communication Session” (see fig. 2-5).
	Lopez Nieto et al. Pub. No.: US 2012/0136992 A1, “Usage-Sensitive Policy And Charging Control Method, Servers, Systems And Computer Programs” (see fig. 1-21 & 23-26).
	Paisal et al. Pub. No.: US 2012/0224564 A1, “Method And System To Support Single Radio Video Call Continuity During Handover” (see fig. 1-7).
	Zhou Pub. No. US 2014/0078899 A1, “Policy And Charging Control For Multiple Sub-Flows” (see fig. 2-9).

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643